IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0615
                               Filed May 25, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SHANEKA NASHEA ALEXANDER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Christopher L.

Bruns, Judge.



      A criminal defendant appeals her sentence after being found guilty of one

count of interference with official acts inflicting bodily injury and one count of

interference with official acts. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Nan Jennisch, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kelli A. Huser, Assistant Attorney

General, for appellee.



      Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                         2


POTTERFIELD, Judge.

       Shaneka Alexander appeals her sentence after being found guilty of one

count of interference with official acts inflicting bodily injury and one count of

interference with official acts. She argues the district court impermissibly applied

a fixed sentencing policy in sentencing her to prison. We find the district court

did not and affirm the sentence imposed.

I. Background Facts and Proceedings

       On February 11, 2015, a jury found Alexander guilty of interference with

official acts inflicting bodily injury, an aggravated misdemeanor, and interference

with official acts, a simple misdemeanor. Both crimes constituted violations of

Iowa Code section 719.1 (2013).

       Evidence presented by the State at trial established Alexander was

present when officers arrived at an apartment complex in the early morning hours

of July 21, 2014. The officers went there in response to a report of a fight. When

officers asked Alexander to speak with them about what happened, she refused

to comply. When officers attempted to place Alexander in custody, she resisted

their efforts. Finally, when one of the officers stood behind Alexander and pinned

her against a wall in order to facilitate handcuffing, she intentionally dropped her

weight onto the officer’s knee in an attempt to avoid being handcuffed. The

officer whose knee Alexander forcefully sat on was injured; she fell to the ground

in pain, was taken to the emergency room, and required surgery. When the

officer testified at trial—nearly seven months later—she was still undergoing

treatment and had not returned to full duty.
                                            3


       Alexander was sentenced on April 3, 2015.             The State recommended

Alexander be sentenced to concurrent two-year and thirty-day terms of

imprisonment, based primarily upon the injury caused to the officer and also the

fact Alexander committed the crimes while she was on probation for two violent

felonies.1   In those cases, she broke into occupied homes and assaulted

residents inside. Apart from those two felony convictions, Alexander also had

prior convictions for assault and assault on a peace officer. The State argued the

history of violent criminal behavior made a sentence of imprisonment the only

appropriate choice.

       Alexander asked the court to suspend all but sixty days of her sentence

and to order supervised probation. She pointed to the fact the court had placed

her on supervised probation for her previous convictions and argued that under

the corrections continuum set forth in Iowa Code section 901B.1, other

intermediate sentencing options were more appropriate than imprisonment.

Alexander also told the court she had been making efforts to improve herself and

asked for another chance so her son could have a parent in his life.

       The district court agreed with the State’s recommendation and sentenced

Alexander to two-year and thirty-day sentences of imprisonment, to be served

concurrently. The district court stated the following on the record to explain its

sentencing decision:




1
  Because Alexander’s crimes in this case constituted violations of the terms of probation
in her two prior felony cases, the district court held a probation revocation hearing on
April 3, 2015, in addition to the sentencing hearing. Alexander stipulated her jury
conviction constituted a violation of probation in each case, and the district court
extended Alexander’s probation to five years for each as a result.
                                    4

        Well, Ms. Alexander, I’ve spent a very considerable amount of
time in the last few days going over portions—the important portions of
the files from the other two cases, your presentence investigation
report, this file. . . . [W]e have a case here where a jury found that you
directed actions at this officer that ended up injuring her.
        ....
        I have agonized over what to do here, because I recognize
that you’re a mom and I recognize there’s probably some factors
that we can’t really openly talk about here, some cultural factors,
some law enforcement practice factors, some heat of the moment
factors that I really can’t consider that might have played a role
here. What I can consider is what’s in the PSI, what’s in your file,
what you said here, what the attorneys have said and that’s all that
I’m considering in making my decision here today.
        ....
        You hurt somebody. You’re somebody that’s already on
probation and you know we tell people—I tell people when I put
them on probation, no law violations means no law violations. We
expect everybody to follow the law and if you’re on probation, we
expect it even more. And you not only violated the law, but you
hurt somebody when you violated the law and I can’t look beyond
that fact.
        I am also a little concerned that until the hammer came down
in this case, you weren’t trying to do anger management, but you
had a chance to do it. You weren’t employed the way you were
supposed to do—to be, you weren’t necessarily doing all the things
to put your life back together.
        You started trying to put your life back together when you
realized I might be going to send you to prison in this case. That
doesn’t show me that you’re someone that was really looking to put
things together before this happened. It shows me that you’re
someone who is hoping that that will get you a lighter sentence.
        So what I’m inclined to do here is . . . I’m going to send you
to prison for two years on your aggravated case and at the end of
two years, you will come out and you will be on probation for the
other two felony offenses.
        ....
        The court would indicate that the primary reasons for this
sentence are the need to protect the community. I have attempted
to balance that with the need to rehabilitate the defendant, but I
agree with the Department of Corrections that in light of the history
we have here, what’s been done so far is not rehabilitating this
defendant and I think she needs a wake-up call in order to have
any hope of changing the pattern of behavior.
        And I’ve been particularly impressed by the nature that this
was a law enforcement officer, that all of this simply could have
been avoided by just simply talking to the law enforcement officers.
                                            5


       And that’s what I haven’t been able to get around, that everybody
       knows that whether you like what the police are talking to you
       about, whether you’re happy or not, if you talk to them, that’s your
       obligation when they come talk to you.
              So based on the facts that came in at trial, I can’t get past
       that. And the end result is an officer gets hurt. And I recognize
       there’s no finding this is a serious injury, it is just a bodily injury, but
       it was an injury that was completely avoidable and under the
       circumstances could and should have been avoided.

       Alexander now appeals.

II. Standard of Review

       When reviewing a district court’s sentencing decisions, we will not reverse

absent either an abuse of discretion or a defect in the sentencing procedure such

as the consideration of inappropriate matters. See State v. Formaro, 638 N.W.2d
720, 724 (Iowa 2002).

III. Analysis

       Alexander argues the district court abused its discretion when it applied a

fixed sentencing policy rather than engaging in the meaningful exercise of

discretion mandated by Iowa Code section 901.5. In other words, she asserts

the district court’s reasoning, as stated on the record, “suggests a fixed policy of

sentencing those defendants who inflict injury upon law enforcement officers to

harsher penalties.” Alexander analogizes the sentence imposed in this case to

the sentence vacated by our supreme court in State v. Hildebrand, 280 N.W.2d
393, 397 (Iowa 1979).

       In Hildebrand, the district court stated as follows when asked to grant a

deferred sentence to a criminal defendant who drove while intoxicated and

caused an accident:
                                          6


               THE COURT: Well, in view of the fact there was an accident
       involved here, I am not inclined to grant a deferred sentencing in
       this matter. Therefore, the request for a deferred sentence is
       denied.
               [DEFENSE COUNSEL]: Would Your Honor be more specific
       with respect to the denial of the deferred sentence? Is the only
       reason that the deferral is being denied the fact that there was an
       accident involved?
               THE COURT: Yes. I do not believe that the law requires me
       to give a deferred sentence under any circumstances; and I have
       the policy that when there is an accident involved, I do not and will
       not grant a deferred sentence. . . . I maintain that when there is an
       accident involved, particularly an accident in which the defendant is
       clearly at fault, I do not believe it warrants a deferred sentence, and
       I will not grant a deferred sentence.
280 N.W.2d at 395. Our supreme court explained a district court must apply

discretion at sentencing based upon the specific facts and circumstances of the

case at hand, and the district court’s “personal, well-defined rule precluded the

exercise of its discretion in rendering judgment.” Id. at 396–97 (vacating the

defendant’s sentence and remanding for resentencing with instruction that the

sentence “shall be imposed by an exercise of [the] court’s discretion without

application of a personal, inflexible policy relating to only one consideration”).

       We do not find Hildebrand analogous. The record does not support the

conclusion the district court applied a fixed sentencing policy. To the contrary,

the record supports the conclusion the district court carefully considered a variety

of information—the statements of Alexander and the attorneys, the PSI,

Alexander’s criminal file, the attendant circumstances of her crimes, the fact she

committed the crimes while on probation for violent offenses, and her past

failures to take advantage of opportunities at rehabilitation—before ultimately

determining imprisonment was appropriate in Alexander’s case. In the district

court’s own words, it agonized over the decision. We find the district court did
                                      7


not apply a fixed sentencing policy but rather exercised reasoned discretion in

imposing Alexander’s sentence.

      AFFIRMED.